 MARVIN LUMBER AND CEDAR COMPANY363legal holiday, in which event, the period runs until the end ofthe next day which is neither a Sunday nor a legal holiday.Whenthe period of time prescribed or allowed is less than 7 days, inter-mediate Sundays and holidays shall be excluded in, the com-putation.In determining the time to be allowed to the Employer to file ob-jections, we shall for reasons already stated, commence the compu-tation, in Case No. 10-RC-3435, on November 5, 1956, the date onwhich the tally of ballots was furnished by mail.Normally the lastday to file objections would be November 10.However, November 10,was Saturday, a day on which the Board offices were closed.Novem-ber 11 was Sunday, and November 12 was an officially declared Federalholiday.As the objections in this case were filed on November 13,they were timely.As the tally in the other case was not receivedby the Employer until November 7, the objections filed therein onNovember 13 were,a fortiori,timely. - Accordingly, we, do not adoptthe Regional Director's recommendation that the objections in bothcases be rejected as untimely, and we shall remand the cases to theRegional Director for investigation of the issues raised by suchobjections.[The Board directed that the Regional Director for the TwelfthRegion shall serve- upon the parties a supplemental Report on Ob-jections and shall take such other action as may be necessary.]Marvin Lumberand Cedar CompanyandInternationalWood-workers ofAmerica, AFL-CIO,Petitioner.Case No. 18-RC-2971.February 13,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hjalmar Storlie, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9-(c) (1) and Section2 (6) and(7) of the Act.4.The Employer is a family business with the fatheras presidentand the sonsas officers.Although eachson has apart of the businessfor whichhe isprimarily responsible, the responsibilityoverlaps.117 NLRB No. 49. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer purchases and sells pulpwood, operates grain eleva-tors, stores, processes, and sells grain, flour, and seed, operates abuilding supply store in conjunction with the office, and operatesamillwork factory where it manufactures sashes and doors; atWarroad, Minnesota.The Petitioner seeks a unit of employees who work at the millworkfactory.The Employer urges that the appropriate unit shouldinclude all of its employees.The millwork factory was begun to supplement the need of theEmployer's employees for year-around employment as its other opera-tions were seasonal.To some extent the millwork factory business isseasonal, but the seasonal aspects of all the businesses work out toprovide regular yearly employment to all employees, and sashes anddoors can be manufactured during slack seasons for inventory.Bythis latter procedure, the millwork factory has,, outgrown the otheroperations as well as its strictly seasonal aspect.Approximately two-thirds of the employees have as their regular assignment millwork orlumber processing duties.During the grain seasons which occur twice a year for periods of30 days, several employees are assigned to the grain elevators, loading,unloading, and processing.grain.These employees are drawn fromany operation, the millwork factory, the lumberyard, or the store-wherever they can be spared.Usually, when taken from the factory,their jobs remain idle until they return.The rank-and-file employeesappear to be fluid, subject to numerous seasonal assignments.Cer-tain keymen are not as readily available for the seasonal assignments.Older employees have, at one time or another, done practically everytype of work that the Employer has to be done.All employees are carried on a single payroll and there is no alloca-tion of cost to individual operations.A central office handles allaccounting, plans, layouts, and directions for all operations.In view of the centralized management, the assignment policy ofthe Employer, and the proximity as well as the interrelation of theseveral operations conducted by the Employer, we find that a unitlimited to the millwork factory as requested by the Petitioner is notappropriate.On the other hand, it appears that a single unit of allproduction and maintenance employees of the Employer, includingthose employees who perform duties at the grain elevators and theseedhouse, is appropriate.'As the Petitioner has made a sufficientshowing in the overall unit, we shall direct an election for that unit.There remains for consideration the unit placement of certain cleri-cal and sales and service employees, concerning whom the Petitionerand the Employer disagree.1 CfHazel-Atlas GlassCo, 115 NLRB 40, 42;Gates Engineering Company,115 NLRB1528, 1531. MARVIN LUMBER AND CEDAR COMPANY365The Employer's office is in the front of a building where is alsolocated a store where both retail and wholesale sales are made, anda storage room where hardware, roofing, seed, sashes, and machineryparts are kept. In the office are 5 women and 2 men whose principalduties are clerical but who at times may wait on trade at the store.As these employees are office clerical employees who spend a very smallportion of their time out of the office, their interests are different fromthe production and maintenance employees, and we shall exclude themfrom the unit.2The parties also disagree as to certain sales and service employees.There are two employees I whose principal work centers at the office-store warehouse, and whose primary duty is to sell and service theEmployer's products.They are given specific selling and service as-signments out in the field. Service consists of repair and maintenanceof the Employer's products that have previously been sold to cus-tomers.However, a substantial part of their time, estimated to be35 percent, is spent performing work around the store, mill, and yardssuch as loading trucks, unloading lumber and seed, working at theseed elevators, or performing millwork.These two employees receive,in addition to their regular pay, a commission on the sales they make.The Employer explains the sales commission as reimbursement Torexpenses incurred away from home.Several other employees perform some sales and service duties outin the field.The primary work of some of these part-time sales andservice employees is at the mill while others work primarily aroundthe store, warehouse, or seedhouse when not on service or sales calls.Those whose work is primarily at the mill, the Petitioner would in-clude'in the unit, but those whose work is primarily around the storewarehouse, or seedhouse, the Petitioner would exclude.It is obvious from the record that all these employees are subject toassignment from one place to another.The fact that they are todayworking one place does not mean they will be doing that work tomor-row or even the balance of the day. In the performance of service,installation, or repair, all these sales and service employees share acommon interest with the other production and maintenance employ-ees.The two salesmen who receive specific sales and service assign-ments are unlike the usual traveling salesmen in that they have noterritorial assignments, they go out only when directed to do so, andat all other times are busy with production or maintenance duties.We find that all the employees who spend some portion of their timein sales and service of the Employer's products belong in the unit,wherever their primary work center is located.'9 The office clerical employees are Permlle Berglund,Irene Gilbert,Selma Koznek,IsabelMarvin. Emma Vytlacil, Charles Landin, and Arthur Malmberg9Walter Krahn and Don McKinnon.Robert Green, Paul Urtel, Alvin Hokanson, Vernon Ganyo, Adelor Huerd, Frank Searle.and Melvin Ortman 366DECISIONS OF' NATIONAL LABOR RELATIONS BOARDWe find that all employees of the Employer at its operations locatedatWarroad, Minnesota, excluding the office clerical employees, guards,and supervisors as defined in the Act constitute an appropriate bar-gaining unit within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]Bricklayers,Masons and Plasterers International Union ofAmerica,AFL-CIO;Tile and Terrazzo Workers Local No. 4,Bricklayers,Masons and Plasterers International Union ofAmerica,AFL-CIO; InternationalAssociation ofMarbleSlate and Stone Polishers,Rubbers&Sawyers, Tile andMarble Setters'Helpers,Marble Mosaic and TerrazzoWorkers'Helpers, AFL-CIO; Tile and Marble Helpers and PolishersLocal No. 29,International Association of Marble Slate andStone Polishers,Rubbers&Sawyers, Tile and Marble Setters'Helpers, Marble Mosaic and Terrazzo Workers' Helpers, AFL-CIO; Terrazzo Helpers Local No. 81,International Associationof Marble Slate and Stone Polishers,Rubbers&Sawyers, Tileand Marble Setters' Helpers, Marble Mosaic and TerrazzoWorkers' Helpers, AFL-CIO; and Baltimore Building andConstruction Trades Council,AFL-CIOandSelby-Battersby& CompanyBricklayers,Masons and Plasterers International Union ofAmerica,AFL-CIO;Tile and Terrazzo Workers Local No. 4,Bricklayers,Masons and Plasterers International Union ofAmerica, AFL-CIO; International Association of Marble Slateand Stone Polishers,Rubbers & Sawyers,Tile and MarbleSetters' Helpers, Marble Mosaic and Terrazzo Workers' Help-ers,AFL-CIO;Tile and Marble Helpers and Polishers LocalNo. 29, International Association of Marble Slate and StonePolishers,Rubbers&Sawyers,Tile and Marble Setters' Help-ers,Marble Mosaic and Terrazzo Workers' Helpers,AFL-CIO;Terrazzo Helpers Local No. 81;International Association ofMarble Slate and Stone Polishers,Rubbers&Sawyers, Tileand Marble Setters' Helpers,Marble Mosaic and TerrazzoWorkers' Helpers,AFL-CIO;and Baltimore Building andConstruction Trades Council,AFL-CIOandAssociated Build-ers and Contractors of Maryland,Incorporated.Cases Nos.5-CC-46 and 5-CC.-47. February 15, 1957DECISION AND ORDEROn May 11, 1956, Trial Examiner Albert T. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding that117 NLRB No. 51.